Citation Nr: 1418358	
Decision Date: 04/24/14    Archive Date: 05/02/14

DOCKET NO.  09-16 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for degenerative disc disease of the lumbar spine, evaluated as noncompensably disabling from August 13, 2007, and as 10 percent disabling from January 13, 2011. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 2006 to August 2007, with additional service of over 16 years in the United States Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Salt Lake City, Utah, which awarded service connection for a low back disability.  A hearing was held before the undersigned Veterans Law Judge sitting at the RO on October 20, 2009.  The hearing transcript has been associated with the file.

In September 2010, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for further evidentiary development. 

In December 2011, the AOJ awarded a higher evaluation of 10 percent for the lumbar spine disability.  Since higher schedular ratings are available and the claimant is presumed to be seeking the maximum benefits, the issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In May 2012, the Board again remanded the issue on appeal for additional development. 


FINDINGS OF FACT

1.  For the period prior to January 13, 2011, the Veteran had degenerative disc disease of the lumbar spine with painful motion. 

2.  Throughout the claim period, the objective medical evidence does not show forward flexion of the lumbar spine limited to 60 degrees, combined range of motion less than 120 degrees or muscle spasm or guarding resulting in an abnormal gait or spinal contour.  Incapacitating episodes have not been shown.


CONCLUSIONS OF LAW

1.  For the period prior to January 13, 2011, the criteria for a schedular rating of 10 percent, but no higher, for a lumbar spine disability are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.59, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).

2.  The criteria for an initial rating in excess of 10 percent for the low back disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5242, 5243 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The appeal for a higher initial rating for a low back disability arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted, the claim is substantiated.  Additional VCAA notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Nonetheless, a letter dated in October 2007 apprised the Veteran of what the evidence must show to establish entitlement to the benefits, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A remand for additional notification about how to substantiate the claim is not necessary.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained the Veteran's service treatment records and all of the identified relevant post-service VA and private treatment records.  The Veteran was afforded November 2007, January 2011 and June 2012 VA orthopedic examinations.  The portion of the January 2011 range-of-motion testing was deemed inadequate for adjudication purposes.  In remedy, a June 2012 examination report was obtained.  The June 2012 VA examiner notes the Veteran's subjective descriptions of functional impairment and conducted appropriate clinical testing.  For the range-of-motion studies, he identifies where the painful motion begins and performs repetitive motion studies.   A neurological examination is also included.  The June 2012 VA examination range-of-motion study is adequate for adjudication purposes.  There is no indication that the Veteran's service-connected lumbar spine disability has worsened since the VA examination in June 2012.  

The record reflects compliance with the September 2010 and May 2012 remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  The June 2012 VA examination report includes the degree at which painful motion begins, the Veteran's subjective reports of symptoms, and the examiner's report on all observed functional impairment.  The agency of original jurisdiction (AOJ) re-adjudicated the claim in November 2012.  Accordingly, the Board is satisfied that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) have been satisfied. 

II.  Analysis

The Veteran contends that his service-connected degenerative disc disease of the lumbar spine at L5-S1 is more disabling than reflected by the currently assigned noncompensable rating prior to January 13, 2011 and the 10 percent rating thereafter.  As detailed below, the Board finds a 10 percent rating is warranted prior to January 13, 2011 for painful motion, but in all other respects, the claim is denied.  

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).

The medical evidence confirms that the Veteran has had degenerative disc disease of the lumbar spine throughout the claim period.  (See November 2007 X-ray and July 2009 MRI reports).  Curiously, although the RO characterized the disability for which it granted service connection as degenerative disc disease, it rated the disability as though it was arthritis.  Diagnostic Code 5242.  Consequently, the Board will give the benefit of the doubt to the Veteran and likewise consider a possible rating under the criteria for arthritis.  

Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion.  See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991).

The Veteran's low back disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2013).  Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine. A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine. 

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Board must consider a Veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation-of-motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; see Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all complaints of pain, fatigability, etc., shall be considered when put forth by a Veteran.  In accordance with this requirement, the Veteran's reports of pain have been considered in conjunction with the Board's review of the limitation-of-motion diagnostic codes.  See also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Degenerative disc disease is rated under Diagnostic Code 5243.  Ratings under this code turn on the total duration of incapacitating episodes.  Those having a total duration of at least one week but less than 2 weeks during the past 12 months warrant a 10 percent rating.  Those having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrant a 20 percent rating.  Diagnostic Code 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Note (1).   

In October 2007, the Veteran stated that he developed low back pain from strenuous physical activities in service.  He stated that his back pain was infrequent, but when it occurred it lasted for weeks and altered his gait.  

The Veteran was afforded a VA/QTC orthopedic examination in November 2007.  He gave a history of intermittent low back pain beginning in November 2005, which could last for weeks at a time.  It also radiated down his left leg.  It was precipitated by physical activity.  He denied any incapacitating episodes and did not report functional impairment.  Clinical examination did not show radiation of pain on movement, muscle spasm, or tenderness.  Straight leg testing was negative for both legs.  Range of motion was normal and not limited by repetitive use, pain, fatigue, weakness, lack of endurance, or incoordination.  No intervertebral disc syndrome was observed.  The examiner stated that he could not determine any additional limitation of motion caused by flare-ups.  X-rays showed loss of disc space at L5-S1 consistent with degenerative disc disease.  The examiner diagnosed degenerative disc disease of the lumbar spine at L5-S1.

In January 2009, the Veteran reported that he had chronic low back pain.  He had an altered gait and was restricted from lifting activities.  He also had pain instigated by prolonged sitting or standing.  

A July 2009 MRI study of the lumbar spine showed fluid in the L5-S1 disc space and moderate bone marrow edema in the lower body of L5 and upper body of S1.  It also revealed disc protrusion at L3-L4, degenerative and facet joint disease at L4-L5 and L5-S1 resulting in bilateral foraminal stenosis, and old healed mild compression deformity at L1. 

The Veteran's private treating physician, Dr. G.B., submitted a September 2009 letter.  He noted that the Veteran reported having four to five "good hours, particularly in the morning."  It was difficult for him to perform even minor daily activities, such as grooming.  He bought a new bed and pushed himself to perform as many activities as possible.  He had an "extremely" limited range of flexion, extension, and rotation.  He also had difficulty sleeping due to back pain.  

The Veteran was afforded a hearing on his claim in October 2009.  He reported that he was having difficulty sleeping due to back pain.  In the morning, simple movements were difficult.  He could move better as the day progressed, but his limitations returned in the late afternoon.  He was limited from his previous activities of riding and caring for horses and mowing the grass.  He could no longer lift objects.  He tried physical therapy without success.  He stated that he had numbness in his foot.  He denied having any physician prescribed bed rest due to incapacitating episodes of back pain.  However, he reported having monthly flare-ups of severe pain.  He had daily spasms.  

Private medical records from November 2009 show that the Veteran had pain affecting his low back, left buttocks, and left leg.  He also experienced numbness in his left foot.  He denied weakness or bowel/ bladder changes.  Coordination was normal.  The examiner reviewed the recent MRI study.  He diagnosed lumbar spondylosis without myelopathy, lumbar disc displacement without myelopathy, and lumbar disc degeneration.  He further commented that the Veteran had severe progressive low back pain unresponsive to medical management.  He noted X-rays showed severe L5/S1 disc degeneration with moderate disc degeneration at L3/4 and L4/5.  He advised the Veteran about surgical options.  

In October 2010, the Veteran reported that his physician recommended back surgery.  He reported that he had left foot numbness from the bulging disc and deteriorated bone space.  He was limited in his movements and activities.  He had difficulty leaning forward and exhibited an altered gait.  He had acute back pain upon sneezing.  Any strenuous activity led to a flare-up in back pain.  He could not bear any kind of weight without having rapid fatigue in his back and had to avoid all strenuous activity.  

VA reexamined the Veteran in January 2011.  He reported an onset of low back pain during his 2006 deployment with gradually worsening symptoms.  He described a constant tension and tightness/ache in his low back.  His pain changed according to his activity.  He had flare-ups approximately 2-3 times per week.  Lifting activities precipitated flare-up episodes.  Once a month, he had severe pain (10/10 on a scale with 10 as the highest severity).  He believed his movement was restricted by more than 50 percent during flare-ups, but he was unsure exactly how much.  He had shooting pains affecting his left buttocks.  The examiner reviewed the July 2009 MRI.  For his activities of daily living, he described having problems with simple activities, such as brushing his teeth.  He was able to do some housework and yard work.  He limited his gardening and equestrian activities due to back and knee pain.  He stated that a routine walk through a grocery store would cause a flare in his knee and back.  Upon clinical examination, the examiner noted that the Veteran "moves freely" and had a normal posture and gait.  The examiner noted that the Veteran did not exhibit spasm or tenderness in his lumbar spine upon clinical evaluation.  Neurological evaluation showed full motor strength in both legs.  Muscle tone and bulk were also normal.  Although he provided subjective reports of decreased sensation in his left foot, sensory testing was normal.  The examiner diagnosed lumbar disc disease without evidence of radiculopathy.  

The Veteran underwent a VA examination in July 2012.  The examiner noted the Veteran injured his back during service after climbing a hill.  The Veteran reported constant low back pain that varied in the nature and intensity of the pain.  He experienced morning stiffness.  During the day, he had increased pain with extended sitting or standing.  He described having a knot in the base of his back with radiation to the left leg with occasional decreased sensitivity in the lateral left foot.  Bending and twisting caused sharp pain.  He had difficulty lying in bed and had to move numerous times for comfort.  He took Motrin and had an inversion device that provided minor pain relief.  Clinical examination showed forward flexion was to 80 degrees with painful motion beginning at 25 degrees.  Extension was to 25 degrees with pain beginning at 20 degrees.  Right lateral flexion was to 25 degrees with pain beginning at 15 degrees.  Left lateral flexion was to 20 degrees with painful motion beginning at 10 degrees.  Right lateral rotation was to 20 degrees with endpoint pain.  Left lateral rotation was to 15 degrees with endpoint pain.  Repetitive motion testing was forward flexion to 80 degrees; extension to 25 degrees; right and left lateral flexion to 25 degrees; right lateral rotation to 20 degrees; and left lateral rotation to 15 degrees.  The examiner determined that the Veteran did not have additional limitation of motion following repetitive-use testing and did not observe any additional functional impairment beyond pain.  The Veteran exhibited full muscle strength, normal reflexes, and normal sensation in both legs.  Straight leg raise test was negative bilaterally.  Radiculopathy was not observed.  The examiner stated that the Veteran had intervertebral disc syndrome, but did not have any incapacitating episodes.  The Veteran did not use any assistive devices for ambulation.  The examiner opined that the Veteran was restricted to sedentary employment.  He maintained the degenerative disc disease diagnosis.  

At the outset, the Board notes that the Veteran demonstrated degenerative disc disease in his lumbar spine per X-ray imaging at the initial VA examination in November 2007.  He has provided numerous reports of painful motion during this period.  (See Veteran's reports from October 2007, January 2009, and October 2009).  A 10 percent rating for painful motion of the lumbar spine as due to degenerative arthritis is warranted prior to January 13, 2011.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242.  (As noted above, the RO has rated the Veteran's disc disease as arthritis, and having done so, the Board finds that painful motion warrants a compensable rating under Lichtenfels.)  Thus, the issue becomes whether an initial rating in excess of 10 percent for a low back disability is warranted for any portion of the claims period.  

Under the General Rating Formula for lumbar spine disability, a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.   38 C.F.R. § 4.71a, DC 5242.  

The objective clinical evaluations do not show that the Veteran has had limited motion in his lumbar spine that would approximate the criteria for a 20 percent rating under DC 5242.  Id; VA examination reports from November 2007 and July 2012; private medical records dated in September and November 2009.  The only adequate objective clinical evaluations are from the November 2007 VA/QTC and July 2012 VA examination reports where the Veteran demonstrated notably better range of motion than contemplated by the 20 percent rating criteria.  The July 2012 VA examiner stated that he did not observe any additional functional impairment aside from pain.  

Through his testimony and written statements, the Veteran asserts his functional impairment is tantamount to the limitation of motion contemplated for a 20 percent rating under the schedular rating criteria.  While the Veteran's reports of pain and flare ups are acknowledged, the Board finds that the effects of pain reasonably shown to be due to the service-connected low back disability are already contemplated by the 10 percent rating for painful motion.  The objective medical evidence indicates that although there has been low back pain, it did not objectively limit motion to a degree contemplated by the 20 percent rating criteria under DC 5242, especially on repetitive testing.  Id.  The Board notes that Dr. G.B. reported an "extremely limited" range of lumbar spine motion.  His statement is vague and does not reflect the precision of the above-cited clinical range-of-motion studies.  The Board also does not consider it as probative as the objective clinical evaluations.  In summary, the Board has considered the Veteran's subjective reports and Dr. G.B.'s report, but does not find them to be as persuasive as the objective clinical observations.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995); 38 C.F.R. § 4.71a, DC 5242.  

The Board has also considered a higher rating on the basis of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Review of the objective evaluations from November 2007 and January 2011 show that the Veteran did not exhibit tenderness or back spasm upon clinical examination.  The January 2011 examiner clearly commented that the Veteran had a normal gait and posture.  Private medical evaluation from November 2009 revealed that the Veteran had normal coordination.  The Veteran has provided subjective reports of a severely altered gait; however, the Board does not find these reports persuasive in light of the objective clinical observations.  A rating in excess of 10 percent on the basis of muscle spasm or guarding is not warranted.  

Briefly, the Board does not find the evidence to warrant additional or higher ratings on the basis of the incapacitating episodes caused by intervertebral disc syndrome or related neurological disability.  The record does not indicate that the Veteran has ever had physician prescribed bed rest.  Although the Veteran has provided subjective reports of left foot neurological impairment, clinical evaluations from November 2007, January 2011, and July 2012 reveal normal neurological functions.  

In summary, the Board grants a 10 percent rating, but no higher, for painful motion of the lumbar spine due to degenerative disc disease prior to January 13, 2011.  38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5242.  In all other respects, the weight of the evidence is against the claim, and higher or additional separate ratings must be denied.  Id.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected low back disability to be fully contemplated by the rating criteria.  The symptoms consist of restricted motion and pain with radiation to the left lower extremity.  These symptoms are fully addressed by the rating criteria.  The Board finds that the degree of disability experienced by the Veteran is fully contemplated by the rating schedule.  Thus, the Board finds that the threshold test is not met for referral for extraschedular consideration.  38 C.F.R. § 4.16(b); Thun v. Peake, 22 Vet. App. 111 (2008).

The Veteran does not assert that his service connected disability renders him incapable of gainful employment.  The June 2012 VA examiner similarly determined that the Veteran was capable of sedentary employment.  A total disability rating based upon individual unemployability (TDIU) is consequently not for further consideration at this time.  Rice v. Shinseki, 22 Vet. App. 447 (2009); 38 C.F.R. § 4.16.


ORDER

An initial rating of 10 percent for degenerative disc disease of the lumbar spine prior to January 13, 2011, is granted, subject to the law and regulations governing the award of monetary benefits.

A rating higher than 10 percent from January 13, 2011, for degenerative disc disease of the lumbar spine is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


